Citation Nr: 1716227	
Decision Date: 05/12/17    Archive Date: 05/22/17

DOCKET NO.  12-32 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

1.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for hepatitis C, and if so, whether service connection is warranted.

2.  Entitlement to service connection for a left ankle disability.

3.  Entitlement to service connection for a right ankle disability, to include as secondary to a left ankle disability.

4.  Entitlement to service connection for Lyme disease.

5.  Entitlement to service connection for diabetes mellitus.

6.  Entitlement to service connection for ischemic heart disease.

7.  Entitlement to service connection for lymphomatoid papulosis, claimed as a skin condition.

8.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Penelope Gronbeck, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Army from July 1979 to July 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from several rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  In a May 2010 rating decision, the RO denied service connection for left and right ankle disabilities, and also declined to reopen a previously denied claim for service connection for hepatitis C.  In July 2012, the RO denied service connection for heart disease, a skin condition, and diabetes mellitus.  In August 2013, the RO denied service connection for PTSD and Lyme disease.

In light of the various psychiatric diagnoses contained in the evidence, the Board has broadened the Veteran's PTSD claim to include any acquired psychiatric disorder.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The matter was previously remanded by the Board in February 2015 to accommodate the Veteran's request for a hearing.  In August 2016, he testified before the undersigned Veterans Law Judge (VLJ) at a Board videoconference hearing.  A copy of the hearing transcript is of record.

The issues of entitlement to service connection for hepatitis C, a left ankle disability, a right ankle disability, and Lyme disease are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran did not appeal a January 2006 rating decision which denied service connection for hepatitis C, but evidence received since that decision relates to a previously unestablished element of the claim and raises a reasonable possibility of substantiating the claim.

2.  Diabetes mellitus is not etiologically related to service.

3.  Ischemic heart disease is not etiologically related to service.

4.  Lymphomatoid papulosis is not etiologically related to service.


CONCLUSIONS OF LAW

1.  The January 2006 rating decision denying service connection for hepatitis C is final, but new and material evidence has been received to reopen the claim.  38 U.S.C.A. §§ 5108, 7105(c) (West 2014); 38 C.F.R. §§ 3.104(a), 3.156, 3.160(d), 20.200, 20.302, 20.1103 (2016).

2.  The criteria for service connection for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

3.  The criteria for service connection for ischemic heart disease have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

4.  The criteria for service connection for lymphomatoid papulosis have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

Generally, a claim that has been denied by an unappealed RO decision or an unappealed Board decision may not thereafter be reopened.  38 U.S.C.A. §§ 7104 (b), 7105(c).  An exception to this rule exists for cases in which new and material evidence is presented or secured with respect to a claim that has been disallowed, in which case the claim must be reopened and the former disposition reviewed.  38 U.S.C.A. § 5108.

"New" evidence means evidence not previously submitted to agency decisionmakers, and "material" evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  This is a "low threshold" in which the phrase "raises a reasonable possibility" should be interpreted as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  The credibility of the newly-submitted evidence is presumed, although not blindly accepted as true if patently incredible.  Justus v. Principi, 3 Vet. App. 510 (1992).

In this case, the Veteran's claim for service connection was denied in a January 2006 rating decision, which found that the Veteran had been diagnosed with hepatitis C, but that the evidence did not establish that the condition was incurred in service.

Since that rating decision, additional evidence has been associated with the claims file.  During his August 2016 hearing, the Veteran testified that he had received vaccinations in service from air guns that had been used on other people as well.  Notably, VA Fast Letter 04-13 indicates that it is "biologically plausible" that hepatitis C may be transmitted by air gun inoculations.

This evidence is new, as it was not part of the record at the time of the prior denial of the claim.  It is also material, as it related to the previously unestablished element of whether the Veteran incurred hepatitis C during service.  When viewed with the previous evidence of record, this new evidence is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the Veteran's claim.  As such, new and material evidence has been received, and reopening the claim is warranted.  However, as discussed below, additional development is necessary prior to adjudicating the claim on the merits.

II.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2016).

The Board is mindful that, in a case such as this, where service treatment records and are incomplete, there is a heightened obligation to explain findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  The case law does not, however, lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, there is no presumption, either in favor of the claimant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (declining to apply an "adverse presumption" where records have been lost or destroyed while in Government control which would have required VA to disprove a claimant's allegation of injury or disease in service in these particular cases).

The Veteran has asserted that he has diabetes mellitus, heart disease, and a skin condition (diagnosed as lymphomatoid papulosis) as a result of his exposure to Agent Orange herbicide during service.

VA regulations provide that a veteran who served between April 1, 1968, and August 31, 1971, in a unit that operated in or near the Korean Demilitarized Zone (DMZ) in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iv).

The Veteran's service records clearly show that he was in Korea from February 1, 1981, to January 27, 1982, well outside the period for which herbicide exposure is presumed for service in the Korean DMZ.  During his August 2016 hearing, his representative acknowledged that his Korean service was after the specified presumptive period, but asserted that he was nonetheless exposed to herbicide residue on equipment and vehicles, and from contaminated water.

While the Board has considered the Veteran's testimony, he cannot competently establish "secondary" herbicide agent exposure through contaminated equipment or water.  He has not demonstrated any specialized training or experience to indicate he is capable of identifying the presence of herbicide agent-related contamination.  Moreover, lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Therefore, the Veteran's testimony, alone, is insufficient to establish exposure to herbicides.

As herbicide agent exposure in service has not been established, the December 2016 private opinion which links the Veteran's diabetes, heart disease, and lymphomatoid papulosis to such exposure carries no weight.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual predicate is of no probative value).  See also Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (noting that reliance on a veteran's statement renders a medical report not credible if the Board rejects the statements of the veteran).

The Board has also considered whether any of the claimed conditions were directly incurred in service.  However, the Veteran has not asserted that he experienced any symptoms of diabetes mellitus or heart disease during service, and he denied a history of any sugar in the urine or heart trouble during his June 1982 separation examination.

During his August 2016 hearing, the Veteran did testify that he started experiencing a skin condition, namely red bumps and patches, during service, and that he reported this during his separation examination.  However, his June 1982 separation examination was normal, and he denied a history of skin diseases on the accompanying medical history report.   The Board finds this examination report to be more probative than the Veteran's recent statements regarding the onset of his skin condition.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report regarding the cause of a fall than subsequent lay statements asserting different etiology).

In addition, given that the Veteran reported a history of several other conditions during his separation examination, including headaches, dizziness, broken bones, and nervous trouble, it seems unlikely that he would have denied a history of a skin condition if one was present.  See AZ v. Shinseki, 731 F.3d 1303, 1318 (Fed. Cir. 2013) (recognizing the widely-held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present).

Finally, to the extent that the Veteran has asserted that he has experienced symptoms of a skin condition since service, the Board notes that continuity of symptomatology is an alternative means of establishing service connection only for those conditions listed as "chronic" under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Because lymphomatoid papulosis is not among the listed conditions, service connection through continuity of symptomatology is not appropriate.

In sum, because the Veteran was not exposed to herbicide agents in service, and because diabetes, heart disease, and a skin condition are not otherwise shown to have been incurred during service, service connection for these disabilities is not warranted.

III.  The Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159(b).  Here, the Veteran was provided with the relevant notice and information letters dated February 2010 and October 2011, prior to the initial adjudication of his claims.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  He has not alleged any notice deficiency during the adjudication of his claims.  Shinseki v. Sanders, 556 U.S. 396 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service personnel records, VA treatment records, private treatment records, and Social Security Administration (SSA) records have been obtained and associated with the claims file.  

The records associated with the file include his separation examination reports.  However, the remainder of his service treatment records is not available for review.  In November 2013, the RO made a formal finding that his service treatment records were not available.  In December 2013, the Veteran was advised to submit any such records in his possession, and he was advised of the types of evidence that may otherwise support his claim.  In light of this development, the Board finds that any further attempts to obtain the Veteran's service treatment records would be futile.

No medical examination or opinion has been obtained with respect to the Veteran's claims for service connection for diabetes, heart disease, or a skin condition.  However, as discussed above, the Board finds that the evidence, which does not reflect competent and credible evidence of an in-service incurrence of the conditions, warrants the conclusion that a remand for examinations and/or opinions is not necessary to decide the claims.  See 38 C.F.R. § 3.159(c)(4).

Finally, the Veteran also had a hearing before the Board.  The hearing was appropriately conducted as the presiding VLJ duly explained the issue and identified possible sources of evidence that may have been overlooked and that might be potentially advantageous to the claimant's position.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).


ORDER

The claim for service connection for hepatitis C is reopened; the appeal is granted to this extent only.

Service connection for diabetes mellitus is denied.

Service connection for ischemic heart disease is denied.

Service connection for lymphomatoid papulosis is denied.


REMAND

Additional development is required in order to fully and fairly adjudicate the remaining claims on appeal.

I.  Hepatitis C

As discussed above, the Board has reopened the Veteran's claim for service connection for hepatitis C.  He contends that he contracted the condition in service as a result of air gun injections.  "The large majority of hepatitis C infections can be accounted for by known modes of transmission, primarily transfusion of blood products before 1992, and injection drug use.  Despite the lack of any scientific evidence to document transmission of hepatitis C with air gun injectors, it is biologically plausible.  It is essential that the report upon which the determination of service connection is made includes a full discussion of all modes of transmission, and a rationale as to why the examiner believes the air gun was the source of the Veteran's hepatitis C."  See VA Fast Letter 04-13 (June 29, 2004).

Therefore, in order to properly assess the etiology of the Veteran's hepatitis C, he should complete a hepatitis C risk factor questionnaire.  That information should then be forwarded to an appropriate VA examiner for an opinion as to whether the Veteran's hepatitis C was incurred in service as a result of the air gun injections he received.

II.  Left and Right Ankles

The Veteran contends that he injured his left and right ankles in separate incidents during service.  He testified that he injured his left ankle in service when he stepped in a pot hole while running and twisted it.  Another person stepped on his ankle as he fell.  He further testified that he injured his right ankle when he slipped on some steps outside his barracks.  

Alternatively, he asserts that his right ankle condition is secondary to his left ankle.

While the Veteran's complete service treatment records are not available, he did submit photographs taken during service showing that his left foot was in a cast.

The Veteran's post-service treatment records do not contain specific diagnoses of a left or right ankle condition.  Private records dated March 2011 noted a history of ankle pain since service.  VA records from October 2011 diagnosed ankle pain, with no evidence of instability, limited range of motion, or crepitus.

A December 2016 private opinion stated that it was more likely than not that the Veteran's left and right ankle "instability" was related to the twisting injuries he sustained in service.  However, this opinion was based on a review of the evidence in the claims file, and no physical examination was performed.

In light of the above, the Board finds that the Veteran's claims for service connection for his ankle disabilities should be remanded for a VA examination to determine the exact nature of his current ankle disabilities and an opinion as to their etiology.

III.  Lyme's Disease

Private treatment records dated December 2012 reflect a diagnosis of Lyme's disease.  The Veteran contends that he contracted this condition when he was bitten by a tick while training at Fort Carson and developed joint pain and fatigue.  His personnel records reflect that he served at Fort Carson from October 25, 1979, to December 16, 1980.  However, his June 1982 separation examination was normal.  He noted a prior history of headaches, but denied any fever, joint pain, cramps, or skin diseases.

A December 2016 private opinion stated that it was more likely than not that the Veteran's exposure to tick-borne diseases, including Lyme's disease, would have occurred during active service.  However, there was no rationale provided to support this conclusion.

The Veteran is competent to report a tick bite in service.  In light of that, as well as his current diagnosis, a VA examination and opinion should be obtained to determine the relationship, if any, between the current condition and service.

IV.  Acquired Psychiatric Condition

The Veteran has claimed service connection for PTSD.  However, there are no diagnoses of PTSD in the record.  An April 2010 state disability evaluation noted diagnoses of adjustment disorder with mixed anxiety and depressed mood, as well as alcohol abuse and amnestic disorder.  VA records from June 2011 reflect diagnoses of generalized anxiety disorder and panic disorder without agoraphobia.  A December 2016 private evaluation diagnosed adjustment disorder with anxiety and neurocognitive disorder.

Because PTSD has not been diagnosed, no further development is warranted for that specific diagnosis.

However, for the psychiatric conditions which have been diagnosed, an examination and opinion is necessary to determine whether they are etiologically related to service.  First, while the Veteran's complete service treatment records are not available, his June 1982 separation examination noted a history of depression or excessive worry as well as nervous trouble.

Second, the December 2016 private evaluation diagnosed neurocognitive disorder secondary to assault after the Veteran gave a history of being attacked in service and hit in the head with a pipe.  This physician noted that the Veteran showed substantial symptoms consistent with post-concussive syndrome or other traumatic brain injury (TBI).  The Veteran's June 1982 separation examination noted a history of headaches, dizziness, and head injury.

On remand, VA examinations and opinions should be obtained to address these in-service findings.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a hepatitis C risk factor questionnaire and inform him that he must complete and return the form.  Notify him that failure to do so may adversely affect his claim for service connection for hepatitis C.

2.  Forward the claims file to an appropriate examiner for an opinion as to the etiology of the Veteran's hepatitis C residuals.  The examiner must address the following question:

a.  Is it at least as likely as not (50 percent or greater probability) that the Veteran's hepatitis C, diagnosed in August 2000, is etiologically related to air gun vaccine injections he received during his period of military service between July 1979 and July 1982?

The examiner should specifically address the Veteran's hepatitis C risk factor questionnaire (if submitted) and any other relevant evidence contained in the claims file in forming this opinion, and fully discuss all modes of transmission.

The examiner is asked to provide a complete explanation for all opinions rendered, citing to the medical record when necessary to support the conclusion reached.  If an opinion cannot be provided without resorting to speculation, he/she must state whether there is inadequate factual information, whether the question falls beyond the limits of medical knowledge, or another reason.

If the examiner determines that an examination is necessary to provide the requested opinion, one must be scheduled.

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of his bilateral ankle conditions.  The claims file should be made available to the examiner, who should indicate in his/her report that the file was reviewed.  All indicated tests and studies must be completed.  The examiner should then address the following questions:

a.  What are the current left and right ankle diagnoses?

b.  For each diagnosed left ankle condition, is it at least as likely as not (50 percent or greater probability) etiologically related to service?

In addressing this question, the examiner should note that the Veteran's complete service treatment records are not available, but he has provided credible testimony that, during service, he twisted his ankle while running, and that it was stepped on as he fell.  There is also photographic evidence that his entire foot, including the ankle, was placed in a cast. 

c.  For each diagnosed right ankle condition, is it at least as likely as not (50 percent or greater probability) etiologically related to service?

In addressing this question, the examiner should note that the Veteran's complete service treatment records are not available, but he has provided credible testimony that, during service, he twisted his ankle after slipping on some steps.

d.  For each diagnosed right ankle condition, is it at least as likely as not (50 percent or greater probability) caused by a left ankle condition?

e.  For each diagnosed right ankle condition, is it at least as likely as not (50 percent or greater probability) aggravated by a left ankle condition?

The term "aggravation" in the above context refers to a permanent worsening of the right ankle condition, as opposed to temporary flare-ups or increases with a return to a baseline level of disability.

The examiner is asked to provide a complete explanation for all opinions rendered, citing to the medical record when necessary to support the conclusion reached.  If an opinion cannot be provided without resorting to speculation, he/she must state whether there is inadequate factual information, whether the question falls beyond the limits of medical knowledge, or another reason.

4.  Schedule the Veteran for a VA examination to determine the etiology of his Lyme disease.  The claims file should be made available to the examiner, who should indicate in his/her report that the file was reviewed.  All indicated tests and studies must be completed.  The examiner should then address the following question:

a.  Is it at least as likely as not (50 percent or greater probability) that Lyme disease is etiologically related to service?

In addressing this question, the examiner should note that the Veteran's complete service treatment records are not available, but he has provided testimony that he was bitten by a tick sometime between October 1979 and December 1980.  A June 1982 separation examination was normal.  The Veteran acknowledged a history of headaches, but denied any fever, joint pain, cramps, or skin diseases.

The examiner is asked to provide a complete explanation for all opinions rendered, citing to the medical record when necessary to support the conclusion reached.  If an opinion cannot be provided without resorting to speculation, he/she must state whether there is inadequate factual information, whether the question falls beyond the limits of medical knowledge, or another reason.

5.  Schedule the Veteran for VA examination(s) to determine the etiology of his diagnosed psychiatric conditions.  The claims file should be made available to the examiner(s), who should indicate in their report that the file was reviewed.  All indicated tests and studies should be completed.  The examiner(s) should then address the following questions:

a.  Is it at least as likely as not (50 percent or greater probability) that the Veteran's acquired psychiatric disorders (to include adjustment disorder with mixed anxiety and depressed mood, generalized anxiety disorder, panic disorder without agoraphobia, adjustment disorder with anxiety, and/or neurocognitive disorder) are etiologically related to service?

In addressing this question, the examiner should note that while the Veteran's service treatment records are incomplete, he is presumed to have been in sound condition at the time of his entrance into military service, and reported a history of depression and nervous trouble during his June 1982 separation examination.

b.  Is it at least as likely as not (50 percent or greater probability) that any of the diagnosed psychiatric conditions are etiologically related to head injury incurred in service?

In addressing this question, the examiner should consider the following:

i.  During his June 1982 separation examination, the Veteran reported a history of a head injury, headaches, and dizziness.

ii.  Private records dated February 2008 include a CT scan of the brain showing a small attenuating lesion in the third ventricle.  A follow-up MRI was unremarkable, and it was noted that the previously seen area of attenuation in the third ventricle was most likely consistent with calcified choroid plexus.

iii.  During a December 2016 private evaluation, the Veteran was diagnosed with a neurocognitive disorder, and the examining physician noted that the Veteran showed substantial symptoms consistent with post-concussive syndrome or TBI.
The examiner is asked to provide a complete explanation for all opinions rendered, citing to the medical record when necessary to support the conclusion reached.  If an opinion cannot be provided without resorting to speculation, he/she must state whether there is inadequate factual information, whether the question falls beyond the limits of medical knowledge, or another reason.

6.  Following completion of the above, readjudicate the Veteran's claims for service connection for hepatitis C, a left ankle disability, a right ankle disability, Lyme disease, and an acquired psychiatric disorder.  For claims which continue to be denied, send the Veteran and his representative a supplemental statement of the case (SSOC) and allow them an appropriate time to respond before returning those issues to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


